Citation Nr: 0004743	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  97-06 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for diverticulosis.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from December 1970 to 
August 1975.

This matter comes to the Board of Veterans Appeals (Board) 
from a December 1996 rating decision of the Regional Office 
(RO) which, in pertinent part, denied the veteran's claim for 
service connection for diverticulosis.  When this case was 
before the Board in July 1999, it was remanded for additional 
development of the record.  This case is again before the 
Board for appellate consideration.

The Board notes that a number of claims were resolved in its 
July 1999 decision.  In addition to the issue now before the 
Board, the veteran's claim for a permanent and total 
disability rating for pension purposes was also remanded.  
Based on the additional evidence received, the RO, in a 
November 1999 rating action, granted the claim.  Therefore, 
this decision is limited to the issue noted on the cover 
page.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. The service medical records are negative for complaints or 
findings of diverticulosis.

2. Diverticulosis was initially documented many years after 
service, and there is no competent medical evidence 
linking it to service.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for 
diverticulosis.  38 U.S.C.A. § 5107(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5107 (a), "A person who submits a claim 
for benefits under a law administered by the Secretary shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary shall assist such a claimant in 
developing the facts pertinent to the claim."  Clearly, the 
duty to assist a claimant arises only if a well-grounded 
claim has been submitted.  While it appeared that the claims 
were well grounded when this case was previously before the 
Board in July 1999, upon further review and the evolving case 
law of the Court, it must now be concluded that the claim is 
not well grounded.  The Court has  defined a well-grounded 
claim as "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[51]07(a).  Murphy v. Derwinski,1 Vet. App. 78, 81 (1990).  
The Court has also held that while "the claim may not be 
conclusive, the statute provides that it must be accompanied 
by evidence."  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
In this case the evidence in support of the veteran's claims 
consists of medical reports and his statements on his own 
behalf.  As the Court has held, lay persons are not competent 
to render medical opinions and where the determinative issue 
is one of the medical causation, competent medical evidence 
is required to the effect that the claim is plausible or 
possible in order to show that the claim is well grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 93 (1993).  No such evidence has been 
submitted in this case.  In Morton v. West, 12 Vet. App. 477 
(1999), the Court made clear that the Department of Veterans 
Affairs (VA) has no duty to assist a veteran in the absence 
of a well-grounded claim.

Factual background

The service medical records reveal that the veteran was seen 
in December 1971 for vomiting and diarrhea.  Medication was 
prescribed.  He reported diarrhea of two hours duration in 
June 1972.  He had no nausea or vomiting, and there was no 
abdominal pain.  Medication was prescribed, and he was 
advised to return to the clinic as necessary.  The abdomen 
and viscera were evaluated as normal on the separation 
examination in July 1975.

The veteran was admitted to a VA hospital in September 1984.  
He underwent a flexible sigmoidoscopy.  Physical findings 
were essentially within normal limits.  Nurse's notes during 
the hospitalization reflect that the veteran stated that he 
had been having diarrhea at intervals for several years.  The 
diagnosis was diverticula.  

VA outpatient treatment records show that the veteran was 
seen in December 1984.  It was reported that an X-ray showed 
diverticulosis.  

A VA intestinal examination was conducted in September 1996.  
The veteran related that he had some diarrhea, but that he 
was doing better since the surgery the previous month.  Prior 
to that time, he had several bouts of diarrhea daily.  The 
diagnosis was status post ruptured colon with surgical 
repair.  It was noted that the veteran was still in the 
recovering stages from the surgery, with a long history of 
diverticulosis.  

A VA general medical examination was conducted in September 
1996.  Following an examination, the diagnosis was 
diverticulosis associated with pain and discomfort.

During a VA Agent Orange examination in September 1996, the 
veteran complained of chronic diarrhea over the previous 
twenty years.  It was noted that he had a history of a 
colostomy in February 1996 following a rupture of the colon, 
and several additional operations.  The diagnosis was 
diverticulosis and status post ruptured colon, with resultant 
surgical repair.

VA outpatient treatment records show that the veteran 
reported a history of six surgeries between February 1995 and 
February 1996.  In December 1998, the veteran stated that he 
had a history of chronic diarrhea since the 1970's.  the 
examiner could not get a history of clear-cut blood or mucus 
production.  

Analysis 

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1999).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of  arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

The Board concedes that the veteran was treated on a few 
occasions during service for complaints including diarrhea.  
It is significant to point out, however, that there is no 
indication in the service medical records that the veteran 
had diverticulosis.  The separation examination was negative 
for pertinent abnormality.  The Board notes that the initial 
indication of diverticulosis was following a September 1984 
VA hospitalization, approximately nine years after the 
veteran was discharged from service.  Notes recorded during 
the hospitalization indicate that the veteran had been having 
diarrhea at intervals for only several years.  No clinical 
evidence has been submitted which would link the 
diverticulosis found many years after service to the 
veteran's service.  

The veteran's statements to the effect that diverticulosis is 
related to service provide the only support for his claim.  
The Court has held that if the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit, 5 Vet. App. 91.  Since the 
veteran is not a medical expert, he is not competent to 
express an authoritative opinion regarding either his medical 
condition or any questions regarding medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, his lay 
assertions to the effect that he has diverticulosis which is 
related to service are neither competent nor probative of the 
issue in question.  Indeed, in Moray v. Brown, 5 Vet. App. 
211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions and, therefore, those 
opinions do not even serve as a basis for a well-grounded 
claim.


ORDER

Service connection for diverticulosis is denied.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals



 

